Citation Nr: 1746617	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-34 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for chronic thoracolumbar strain with degenerative disc disease (DDD), rated as 20 percent disabling.

2.  Entitlement to an increased rating for left shoulder strain, synovitis, rotator cuff impingement syndrome, tendinitis, rated as 10 percent disabling prior to April 28, 2014, and as 20 percent disabling since that date.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 20, 2015.

6.  Entitlement to a TDIU from August 20, 2015.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to November 1983.  He also served on multiple periods of active duty for training (ACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veterans claims for service connection for a bilateral eye disability and for increased ratings for his service-connected thoracolumbar spine disability, left shoulder disability, and bilateral hearing loss.  Jurisdiction over this case was subsequently transferred to the RO in Phoenix, Arizona, and that office forwarded the appeal to the Board.

In February 2014, the Veteran testified during a local hearing before a Decision Review Officer (DRO).  A report of that hearing is of record.

In a September 2014 rating decision, the RO awarded an increased 20 percent rating for the Veteran's service-connected left shoulder disability, effective April 28, 2014.  This created a staged rating, as indicated on the title page.  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In July 2017, the Veteran and his mother testified during a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye disability, increased ratings for service-connected left shoulder disability and bilateral hearing loss, and a TDIU prior to August 20, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's service-connected thoracolumbar spine disability have more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; neither ankylosis nor incapacitating episodes have been shown.

2.  From August 20, 2015, the Veteran is in receipt of service connection for chronic thoracolumbar strain with DDD, now rated 40 percent; left lower extremity radiculopathy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; left shoulder strain, synovitis, rotator cuff impingement syndrome, tendinitis, rated 10 percent prior to April 28, 2014, and 20 percent from April 28, 2014; tinnitus, rated 10 percent; and bilateral hearing loss, rated noncompensable (zero percent).  His combined rating is 70 percent from August 20, 2015.

3.  From August 20, 2015, the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for his service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU, from August 20, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to a TDIU, from August 20, 2015, is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

As to the increased rating claim decided herein, the requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a September 2010 letter of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in a September 2016 supplemental statement of the case (SSOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected thoracolumbar spine disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  The Board acknowledges that, during the July 2017 Board hearing, the Veteran indicated that his thoracolumbar spine disability had worsened since his last examination a year and a half prior.  However, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  In this case, as indicated by the discussion below, a higher rating would require ankylosis or incapacitating episodes, none of which was indicated by the Veteran during the hearing.  A new VA examination is therefore not required.  

Moreover, during the July 2017 Board hearing, the undersigned explained the issues on appeal, to include the increased rating claim decided herein, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2016) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the increased rating and TDIU claims decided herein.



II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 510.  Here, as explained below, a uniform 40 percent rating is proper.

The Veteran's service-connected thoracolumbar spine disability is currently rated 20 percent under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent are warranted for unfavorable ankylosis of the thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.  Note (1) to the General Rating Formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.

Under the IVDS Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) to the IVDS Rating Formula provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The regulations applicable to rating musculoskeletal disabilities require that VA must generally consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the relevant evidence of record, in July 2009, the Veteran underwent a VA spine examination.  At that examination, the Veteran reported feelings of pain, weakness, and easy fatigue concerning his thoracolumbar spine.  He also reported having flare-ups with activity.  On examination, initial range of motion measurements were as follows: forward flexion to 80 degrees; extension to 5 degrees; rotation (bilateral) to 20 degrees; and lateral bending (bilateral) to 20.  The VA examiner noted moderate pain over the full motion.  He also noted that the Veteran's flare-ups decreased forward flexion by 40 degrees.  He also noted that repeat movement did not cause flare-ups or loss of motion.  He also noted that the Veteran was out of bed every day, but that he did lie down frequently to rest the back.  He also added that these resting episodes were done on the Veteran's own, and that there was no prescription for them.  He also noted that the Veteran could drive for two hours, but that this bothered his back, and that walking was limited to 20 minutes by back pain.  He also opined that the Veteran's working capacity was diminished due to, in part, his thoracolumbar spine disability.  In this regard, he explained that the Veteran was limited to lighter types of work, that the work would need to be mostly sitting, and that he would need to be able to change positions as needed for comfort.  

In November 2011, the Veteran underwent another VA spine examination.  At that examination, with regard to his thoracolumbar spine, the Veteran reported having decreased motion, weakness, spasms, paresthesias, as well as daily, severe, and constant pain.  He denied having fatigue, stiffness, urinary incontinence, urinary urgency, urinary retention requiring catherization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, leg or foot weakness, unsteadiness, and falls.  The VA examiner noted that the Veteran's back pain required regular use of narcotic pain medication.  He also noted that the Veteran used a cane, and that he was unable to walk more than a few yards.

In April 2014, the Veteran underwent a VA back conditions examination.  At that examination, the Veteran complained of constant pain in his thoracolumbar spine.  He also reported that he had flare-ups that impacted the function of his thoracolumbar spine.  In this regard, he stated that three to four days a week, he had more pain due to flares and spasms, and that during these episodes, he took pain medications and altered positions more, including using a back brace, alternate heat/cold packs directly applied to the back, or a TENS unit with pain medications.  He also added that he used a special whirlpool for bad spasms in his back.  

On examination initial range of motion measurements were as follows: forward flexion to 60 degrees with objective evidence of painful motion beginning at 5 degrees; extension to 25 degrees with objective evidence of painful motion beginning at 5 degrees; right lateral flexion to 30 degrees or greater with objective evidence of painful motion beginning at 0 degrees; left lateral flexion to 30 degrees or greater with objective evidence of painful motion beginning at 0 degrees; right lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 5 degrees; and left lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 5 degrees.  The VA examiner noted that the Veteran was unable to perform repetitive-use testing with three repetitions because of "pain behavior."  However, she also noted that the Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  She also noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine.  Regarding functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use, she indicated the following contributing factors of disability: less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing.  She also noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the spine was used repeatedly over a period of time.  She also noted that any limitation of range of motion could not be estimated, but that loss of function during flare-ups or when the spine has been used repeatedly over a period of time could be described as follows: "Veteran stated he cannot do repetitive motion without extreme pain & will stop task."  She also noted that there was no ankylosis of the spine.  

The VA examiner also noted that the Veteran had no IVDS of the thoracolumbar spine.  She also noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, as well as no other neurologic abnormalities or findings related to his thoracolumbar spine disability (such as bowel or bladder problems/pathologic reflexes).  (She noted that the Veteran had nocturia incontinence two to three times a month, but that it was unrelated to the spine.)  She also noted that the Veteran used the following devices as a normal mode of locomotion: wheel chair (occasionally); brace (constantly); cane (constantly); and walker (occasionally).  She also noted that the Veteran's thoracolumbar spine disability impacted his ability to work.  In this regard, she explained that the Veteran last worked in 2007 in trailer manufacturing/welding and stopped working due to his increased back pain, and that the Veteran stated that due to his medications/narcotics, he could not even do a sedentary job due to his back pain.  She also added that if the Veteran was employed, he would have difficulty lifting, bending, and prolonged walking or sitting.

In January 2016, the Veteran underwent another VA back conditions examination.  At that examination, the Veteran reported having "painful" flare-ups of the thoracolumbar spine.  He also reported having functional loss or functional impairment of the thoracolumbar spine.  In this regard, he stated that bending and lifting was limited, and that just about anything he did, if he sat or stood for too long, his back would hurt.  On examination, initial range of motion measurements for the thoracolumbar spine were as follows: forward flexion to 50 degrees; extension to 0 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The VA examiner noted that the range of motion itself contributed to a functional loss, explaining that the Veteran was not able to flex forward to pick up small items off the ground.  He also noted pain on examination (in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation), and that it caused functional loss.  He also noted that there was evidence of pain with weight bearing.  He also noted that the Veteran was able to perform repetitive-use testing with at least three repetitions, and that there was no additional loss of function or range of motion after three repetitions.  He also noted that the Veteran was not being examined immediately after repetitive use over time, and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The VA examiner also noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  In this regard, he explained that he would need to be present during repetitive use over a period of time to objectively measure any change from baseline functioning as noted and documented on the current examination.  He also noted that the examination was being conducted during a flare-up.  He also noted that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  He also described such in terms of range of motion measurements as follows: forward flexion to 50 degrees; extension to 0 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  He also noted that the Veteran's thoracolumbar spine limited his ability to sit, stand, and walk for prolonged periods of time.  He also noted that there was no ankylosis of the spine.  

The VA examiner also noted that the Veteran had IVDS of the thoracolumbar spine, but that he had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He also noted that the Veteran had radiculopathy of the lower extremities, but that he had no other neurologic abnormalities or findings related to his thoracolumbar spine disability (such as bowel or bladder problems/pathologic reflexes).  He also noted that the Veteran used the following assistive devices as a normal mode of locomotion due to his thoracolumbar spine disability: brace (regularly); cane (regularly); walker (regularly); and motorized scooter (occasionally).  In addition, he concluded that the Veteran's thoracolumbar spine disability impacted his ability to work.  In this regard, he explained that the Veteran's thoracolumbar spine disability limited his ability to lift, carry, climb, run, walk, and stand or sit for prolonged periods of time.

Based on the foregoing, the Board finds that a 40 percent rating for the Veteran's thoracolumbar spine disability is warranted for the entire appeal period.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, the Veteran's statements throughout the appeal period, to include during VA examinations, have indicated that he experiences significant flare-ups that limit his range of motion of his thoracolumbar spine to a point where he cannot bend to any significant degree.  In addition, although forward flexion was not shown to be 30 degrees or less in the above VA examination reports, it was reduced to a significant degree during flare-ups in the July 2009 and January 2016 VA examination reports.  Moreover, in the April 2014 VA examination report, it was noted that the Veteran had objective evidence of pain beginning at 5 degrees in forward flexion as well as additional limitation in range of motion following repetitive-use testing, along with additional functional loss and/or functional impairment (i.e., less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing).

In sum, even if forward flexion was not limited to 30 degrees or less on range of motion testing during the appeal period, the Board finds it reasonable to conclude that the collective, additional functional impairment and flare-ups noted during the pertinent time period caused disabling manifestations that equated to at least limited forward flexion to 30 degrees or less, consistent with the VA examinations range of motion measurements and the Veteran's competent and credible statements in this regard.  Thus, in consideration of all of the above, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the thoracolumbar spine has throughout the appeal period more nearly approximated forward flexion of 30 degrees or less, the criterion for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent for his service-connected thoracolumbar spine disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

However, the Board finds that a rating higher than 40 percent for the Veteran's thoracolumbar spine disability is not warranted at any point during the appeal period.  In this case, neither the Veteran's lay statements nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these reports contain specific findings of no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in an increased rating.  Thus, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, although the evidence of record shows a diagnosis of IVDS, it does not reflect that the Veteran has suffered from incapacitating episodes.  In this regard, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes.  In this regard, the January 2016 VA examination report noted that the Veteran had no incapacitating episodes in the past 12 months.  Additionally, while the Veteran reported during the July 2009 VA examination that he lied down frequently to rest his back, the VA examiner indicated that such rests were done on the Veteran's own and that they were not prescribed.  Nevertheless, even if he had suffered from incapacitating episodes, the Veteran did not indicate that such incapacitating episodes had a total duration of at least six weeks during a 12 month period, the criteria required for a higher, 60 percent rating.  Hence, a rating higher than 40 percent is also not warranted under the IVDS Rating Formula.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities with his thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is in receipt of separate ratings for radiculopathy of the lower extremities, and the issue of whether higher ratings are warranted for these disabilities is not currently on appeal.  In this regard, based on the Veteran's February 2016 formal claim for service connection for radiculopathy of the lower extremities associated with service-connected thoracolumbar spine disability, he was separately granted service connection for these claimed disabilities in a March 2016 rating decision.  However, the Veteran did not appeal the initial ratings assigned, and thus, the propriety of those ratings are not before the Board.  Accordingly, the question is therefore whether the Veteran has other associated neurological abnormalities associated with his thoracolumbar spine disability.  However, the evidence of record, to include the lay statements, does not indicate that the Veteran has any other neurological abnormalities associated with his thoracolumbar spine disability.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the evidence has indicated that the Veteran has problems with lifting, carrying, climbing, running, walking, and standing or sitting for long periods of time.  The Board finds that these symptoms are contemplated by the criteria for rating diseases of the spine.  Although the symptoms are not specifically referenced in the General Rating Formula, it has been indicated that such symptoms are manifestations of pain.  The General Rating Formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The Board therefore need not consider whether the Veteran's thoracolumbar spine disability causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's thoracolumbar spine disability is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).  As the Board has not considered whether the Veteran's thoracolumbar spine caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU prior to August 20, 2015.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability; the benefit of the doubt doctrine is therefore not for application in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The benefit of the doubt has been resolved in favor of the Veteran in granting a 40 percent rating for his service-connected thoracolumbar spine disability.  See id.



III.  TDIU

During the July 2017 Board hearing, the Veteran indicated that he was unemployable due to his service-connected disabilities.  As the Veteran was seeking the highest rating possible for his thoracolumbar spine disability and there was evidence of unemployability due to such disability, the issue of entitlement to TDIU has been raised as part and parcel of the claim for an increased rating for the Veteran's thoracolumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher, pursuant to 38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor pursuant to 38 C.F.R. § 4.26, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

A TDIU may also be awarded on an extraschedular basis if these criteria are not met pursuant to 38 C.F.R. § 4.16(b).  For the period from August 20, 2015, such extraschedular consideration is not necessary because the Veteran met the schedular percentage requirements described in 38 C.F.R. § 4.16(a), as further described below.  However, prior to August 20, 2015, the Veteran did not meet the schedular requirements for a TDIU, and the issue of whether a TDIU is warranted under 38 C.F.R. § 4.16(b) for this period is the subject of the remand below.

From August 20, 2015, the Veteran has met the percentage requirements in this case, as he is in receipt of service connection for chronic thoracolumbar strain with degenerative disc disease, now rated 40 percent; left lower extremity radiculopathy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; left shoulder strain, synovitis, rotator cuff impingement syndrome, tendinitis, rated 10 percent prior to April 28, 2014, and 20 percent from April 28, 2014; tinnitus, rated 10 percent; and bilateral hearing loss, rated zero percent.  As such, with consideration of the bilateral factor, his combined rating is 70 percent from August 20, 2015.  Hence, he meets the percentage requirements for a TDIU from August 20, 2015.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the relevant evidence of record, during the July 2017 Board hearing, the Veteran testified that his service-connected disabilities would prevent him from doing the kind of work that he would be qualified to do.  He also testified that he received a GED and went to college for real estate.  He also testified that his past work history included construction, welding, and mechanic work.  In past VA examination reports, the Veteran reported that he last worked in 2007 in trailer manufacturing/welding and stopped working due to pain associated with his service-connected back and shoulder disabilities.  See VA December 2010 and April 2014 VA Examination Reports.

In a January 2016 VA shoulder conditions examination report, the VA examiner opined that the Veteran's service-connected left shoulder disability impacted his ability to perform any type of occupational task.  He explained that the Veteran's left shoulder disability limited his ability to lift, carry, perform repetitive activity with the left arm, and work with his left arm above the level of his shoulders.  In a January 2016 VA back conditions examination report, the VA examiner opined that the Veteran's thoracolumbar spine disability impacted his ability to work.  He explained that the Veteran's thoracolumbar spine disability limited his ability to lift, carry, climb, run, walk, and stand or sit for prolonged periods of time.  

The Board notes that the above medical opinions addressed the Veteran's service-connected left shoulder and thoracolumbar spine disabilities separately and found that each impacted employment, but did not address their combined impact.  The Board further notes that opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Hence, in light of all of the above, especially given the Veteran's limited educational and occupational history, the Board finds that the evidence is at least evenly balanced as to whether the combined impact of his service-connected left shoulder and thoracolumbar spine disabilities rendered him unemployable from August 20, 2015.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted, from August 20, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that VA's Adjudication Manual, which is not binding on the Board, provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision based on the available evidence of record.  See VA Adjudication Manual, IV.ii.2.F.2.b.  See also Disabled American Veterans v. Sec'y of Veterans Affairs, 859 F.3d 1072 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals").  Although there is no Form 21-8940 in the record, the Board has rendered a decision based on the evidence of record.


ORDER

Entitlement to a rating of 40 percent, but no higher, for the Veteran's service-connected thoracolumbar spine disability is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to a TDIU, from August 20, 2015, is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

As to the claim for service connection for a bilateral eye disability, a review of the evidence of record indicates that a VA eye conditions examination was conducted, but has not been associated with the claims file.  In this regard, although an October 2011 VA exam request report noted that the Veteran failed to report to a VA eye conditions examination, the Veteran stated that he underwent a VA contracted eye conditions examination at the Siskiyou Eye Clinic in Ashland, Oregon, after it was rescheduled by the doctor who performed the examination.  In addition, an October 2017 VA eye conditions examination report (with no results or attached report), shows that the Veteran was examined on October 17, 2011, and that the examination report would be sent to the RO by the examining provider.  Moreover, in a May 2014 fax transmittal sheet from Siskiyou Eye Center, the clinic noted that the Veteran was "seen 10/17/2011 for a C & P exam."  Given the importance of this October 2011 VA contracted examination report to the Veteran's claim for service connection, a remand is warranted to obtain this report by Siskiyou Eye Center.  However, if this examination report is deemed inadequate upon review, or is otherwise unavailable, the AOJ should obtain a new VA examination to address the etiology of any current bilateral eye disability.

As to the claims for increased ratings for service-connected left shoulder disability and for bilateral hearing loss, during the July 2017 Board hearing, the Veteran indicated that his left shoulder disability and bilateral hearing loss had worsened since the most recent VA examinations in January 2016 and April 2014, respectively.  New VA examinations are therefore warranted.  See Hart, 21 Vet. App. at 508 (the record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability).  

In addition, with regard to the claim for an increased rating for service-connected left shoulder disability, subsequent to the January 2016 VA shoulder conditions examination, in Correia, supra, the Court found "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate, it must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See id.  In this case, the range of motion findings in the January 2016 VA examination report does not meet the specifications of Correia.  Specifically, it does not appear that the examination included testing on both active and passive motion as well as in weight-bearing and nonweight-bearing.  Given this, the January 2016 VA examination is inadequate to properly evaluate the Veteran's left shoulder disability.  Therefore, further examination is also warranted to obtain pertinent findings in accordance with 38 C.F.R. § 4.59, as interpreted in Correia.

The Board notes that during the July 2017 Board hearing, the Veteran's representative requested that any further VA examinations be scheduled at the VA medical center (VAMC) in Las Vegas, Nevada, rather than the nearest Arizona VAMC because the Veteran lived closer to the Las Vegas VAMC.  Therefore, in connection with the above claims for increased ratings and service connection, any and all VA examinations should be scheduled at the Las Vegas VAMC.

As to the claim for TDIU prior to August 20, 2015, given that the evidence of record shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to his service-connected left shoulder and thoracolumbar spine disabilities, but the Veteran did not meet the schedular requirements prior to August 20, 2015, the issue of entitlement to a TDIU prior to August 20, 2015 must be remanded to the AOJ for referral to VA's Director of Compensation Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

As the claims are being remanded, any updated VA treatment records should also be obtained.  In this regard, the record currently contains VA treatment records dated until September 2016.  To ensure that the record is complete, records dated since September 2016, if any, should also be obtained on remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include those dated since September 2016.

In addition, obtain the October 2011 VA contracted eye conditions examination report by Siskiyou Eye Center.  

If any records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).

2.  If the October 2011 VA contracted eye conditions examination report is deemed inadequate upon review, or is otherwise unavailable, schedule the Veteran for a VA examination at the Las Vegas VAMC as to the nature and etiology of any current bilateral eye disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current bilateral eye disability.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination at the Las Vegas VAMC as to the severity of his current bilateral hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should render findings in accordance with the current examination worksheet or disability benefits questionnaire.

4.  Schedule the Veteran for a VA examination at the Las Vegas VAMC as to the severity of his current left shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the joint, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right joints (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of left shoulder motion:

What is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should also report whether there is any ankylosis.  If ankylosis is present for the left shoulder, the examiner should report whether it is favorable, intermediate, or unfavorable.

All opinions expressed should be accompanied by supporting rationale.

5.  Refer to the Director of Compensation Service the issue of entitlement to a TDIU prior to August 20, 2015, pursuant to 38 C.F.R. § 4.16(b).

6.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


